Citation Nr: 1708961	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  14-10 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1960 to April 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman. The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age. This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected hiatal hernia with GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain that is productive of considerable impairment to the Veteran's health; severe impairment of health has not been shown.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 30 percent, but no higher, for hiatal hernia with GERD have been met. 38 U.S.C.A. §§ 1155,  5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A. As to increased ratings claims, the VCAA requires that generic notice be given. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). Such notice consists of the type of evidence needed to substantiate the claim, that is, evidence demonstrating a worsening or increase in severity of the disability, and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Id. Here, the required notice was provided by letter in October 2012.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) (2016). This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and all identified post-service private and VA treatment records. In this regard, the Board notes that with respect to VA treatment records, although such records were requested, there do not appear to be any available VA treatment records since 2010.  This is congruent with the statement the Veteran submitted along with his Notice of Disagreement (NOD). In that statement, he indicated that he did not generally seek treatment for this condition and that, when he did, he received his primary care at a non-VA facility.

The Veteran was also afforded a VA examination as to the severity of his hiatal hernia with GERD. The Board finds that the VA examination was adequate because it was based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The Veteran has not identified any relevant outstanding evidence nor has he argued that the VA examination he received was inadequate.  Consequently, the Board finds that VA has complied with the duties to notify and assist and appellate review may proceed without prejudice to the Veteran with respect to his claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


2. Increased Rating for Hiatal Hernia with GERD

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991). "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern." Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter. VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA rating purposes, disability related to a hiatal hernia is rated under 38 C.F.R. § 4.114, Diagnostic Code 7346.

Under Diagnostic Code 7346, a 60 percent disability rating is assigned when the hiatal hernia causes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

A 30 percent disability rating is assigned when the hiatal hernia results in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

A 10 percent disability rating is assigned when the hiatal hernia results in two or more of the symptoms for the 30 percent evaluation of less severity.

At the outset, the Board notes that statements from the Veteran and his family members all reference an incident in August 2009, wherein the Veteran went to the emergency room for symptoms believed to be a heart attack but were actually related to his hiatal hernia with GERD.  However, as the Veteran's claim for an increased rating was not received until 2012, this decision focuses on only those symptoms shown for the one year period prior to his date of claim to the present time.  See Francisco, 7 Vet. App. at 58 (explaining that the focus of a claim for an increased rating is on the current level of the Veteran's disability); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application).

The evidence related to this appeal consists of written statements submitted by the Veteran, his spouse, and his step-daughter; non-VA medical records from March 2014, and a VA examination conducted pursuant to this appeal in December 2012.

The statements from the Veteran's spouse describe the impact that the Veteran's hiatal hernia with GERD has had on his lifestyle and diet. She described the Veteran as having to avoid submerging his stomach in water, preventing him from swimming or participating in water-aerobics to rehabilitate other disabilities. She explained that the water pressure aggravates the Veteran's hiatal hernia causing him to experience nausea. On one occasion it was so bad the Veteran was forced to sit up all night in a recliner in order to deal with the nausea. She also described the Veteran experiencing an increasing number of episodes where the acid or reflux causes heartburn and pain in the Veteran's arm or chest such that he is unable to sleep in a bed and must sit up all night in a recliner. She estimated that the Veteran's sleep was disrupted in this manner several days each month, and noted that sometimes the Veteran was forced to sleep in this manner for an entire week at a time.

The Veteran's step-daughter also submitted a statement. She described the Veteran's condition in a similar manner, including a description of the Veteran's attempts to control his symptoms through the daily use of medication and through the consumption of bland foods.

In a statement submitted along with his NOD, the Veteran described the symptoms of his hiatal hernia with GERD. First, the condition caused him to have difficulty swallowing food. He explained that he was able to swallow in the sense that he could transfer food from his mouth to his esophagus. However, unless he swallowed the food with liquid, it would become lodged in his esophagus causing discomfort. Second, the Veteran described experiencing frequent heartburn and regurgitation that persisted, at times, despite his faithful use of his medication. Finally, the Veteran also described experiencing substernal pain that was so severe that his family believed he was having a heart attack. 

On December 2012 VA examination, the Veteran complained of reflux symptoms that were more pronounced at night, heartburn on a weekly basis, and regurgitation two to three times per month. The Veteran noted that he had tried changing his diet to relieve his symptoms, but no improvements were shown. The Veteran also reported taking continuous medication (twice daily) for his hiatal hernia with GERD. On physical examination, the examiner indicated that the Veteran had signs or symptoms of pyrosis (heartburn) and reflux.  Persistently recurrent epigastric distress; dysphagia; regurgitation; substernal, arm, or shoulder pain; sleep disturbances; anemia; weight loss; nausea; vomiting; hematemesis; melena; and esophageal stricture, spasm, or diverticula were not shown.  The examiner also noted that the Veteran's hiatal hernia with GERD had not required medical intervention in the past 12 months, and concluded that the disability did not interfere with his ability to work or cause him to have any functional limitations.  

The Veteran's relevant postservice treatment records show that in March 2014, he complained of solid food dysphagia and chest pain and discomfort. On examination, the Veteran's abdomen was soft, non-tender, and not distended. He had normal bowel sounds, and there was no evidence of abdominal guarding. Also, no hernia was discovered. The Veteran was given a provisional diagnosis of dysphagia for those complaints, and radiographic images of the chest were ordered for the chest pain and discomfort, as it was not felt those were cardiac-related symptoms.  Subsequent radiology reports showed that the Veteran did not have any indications of myocardial ischemia or acute cardiopulmonary disease.

The Veteran's service-connected hiatal hernia with GERD is currently assigned a 10 percent disability rating.  Based on the foregoing evidence, however, the Board finds that his disability warrants an increased rating of 30 percent.  In particular, although the December 2012 VA examiner indicated that the Veteran did not suffer from persistently recurrent epigastric distress, dysphagia, or substernal or arm or shoulder pain, the Veteran's private treatment record shows that he has sought treatment for dysphagia and non-cardiac related chest pain. Furthermore, he has submitted statements from himself and his family members to the effect that he experiences nausea, frequent regurgitation and heartburn, pain in the arm or chest, and difficulty swallowing, as a result of his hiatal hernia with GERD. His spouse also noted that these symptoms disrupt his sleep several days each month, and often requires him to sleep sitting up in a recliner in order to alleviate his symptoms. Although the Veteran and his family members, as lay persons, are not competent to testify as to the severity of his symptoms, they are competent to testify regarding facts or circumstances that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge"). In this case, as the symptoms reported by the Veteran and his family members are observable and consistent with the record, the Board finds no reason to question their credibility. Accordingly, the Board resolves all reasonable doubt in the Veteran's favor and finds that his hiatal hernia with GERD symptoms are productive of considerable impairment of health; therefore, a 30 percent rating is warranted.

The Board does not, however, find that a rating in excess of 30 percent is warranted for the Veteran's hiatal hernia with GERD. In particular, the evidence of record does not demonstrate, and neither the Veteran nor any of his family members has alleged, that he suffers from symptoms such as anemia, weight loss, vomiting, hematemesis, melena with moderate anemia, or esophageal stricture, spasm or diverticula. While the record does indicate some history of nausea, the reports of nausea in the record seem to be limited to incidents immediately after swimming, rather than being a chronic or ongoing feature of his condition. Finally, it is not shown that he suffers from any other symptoms related to his hiatal hernia with GERD that have resulted in severe impairment of health. Notably, in a statement accompanying his NOD, the Veteran also indicated that he believed that his symptoms met the criteria for a 30 percent rating. The Veteran also separately indicated that he was not seeking a total disability rating due to individual unemployability.  

In summary, the Board has considered the benefit of the doubt rule and finds that while the evidence of record supports an increased rating of 30 percent for the Veteran's service-connected hiatal hernia with GERD, a rating in excess of 30 percent is not warranted for any portion of the appeal period. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 .


ORDER

A 30 percent disability rating is granted for the Veteran's service-connected hiatal hernia with GERD, subject to the regulations governing the payment of monetary awards.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


